Citation Nr: 1043529	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-05 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether there was a clear and unmistakable error (CUE) in a March 
8, 1990 rating decision that decreased the rating for the 
Veteran's service-connected post-operative recurrent dislocations 
of the right shoulder from 20 percent to noncompensable, and 
decreased the rating for his service-connected left fifth 
metatarsal fracture rating from 10 percent to noncompensable.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

	

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to March 
1987.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Portland, Oregon, 
that denied the benefit sought on appeal.  

In June 2010, the Veteran testified during a hearing at the RO 
before the undersigned.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  In a March 8, 1990 rating decision, the RO reduced the 
disability rating assigned for the Veteran's service-connected 
post-operative recurrent dislocations of the right shoulder 
rating from 20 percent to noncompensable, and the rating for his 
service-connected left fifth metatarsal fracture from 10 percent 
to noncompensable.

2.  The March 8, 1990, rating decision was reasonably supported 
by the evidence then of record and was consistent with the VA law 
and regulations then in effect.


      CONCLUSION OF LAW

The March 8, 1990 RO rating decision, that reduced the disability 
rating for the Veteran's service-connected post-operative 
recurrent dislocations of his right 

shoulder from 20 percent to noncompensable, and the rating for 
his service-connected left fifth metatarsal fracture from 10 
percent to noncompensable, did not contain CUE.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159; 3.326(a) (2010).  Given the parameters of the 
law surrounding CUE claims, the duties to notify and assist 
imposed by the VCAA are not applicable where CUE is claimed, in 
Board decisions (see Livesay v. Principi, 15 Vet. App. 165 
(2001), or in RO decisions (see Parker v. Principi, 15 Vet. App. 
407 (2002)).

As noted in Livesay, CUE claims are not conventional appeals, but 
rather are requests for revision of previous decisions.  A claim 
based on CUE is fundamentally different from any other kind of 
action in the VA adjudicative process.  A litigant alleging CUE 
is not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  
Moreover, that litigant has the burden of establishing such error 
on the basis of the evidence then of record.  Id.

II.	Relevant Laws and Regulations for CUE

Rating actions are final and binding based on the evidence of 
record at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) (2010).  
The claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 7105(b), 
(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) 
(2010).

Previous determinations, which are final and binding, including 
decisions of service connection, degree of disability and other 
issues, will be accepted as correct in the absence of CUE.  See 
38 U.S.C.A. § 5109A (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.105(a).  To establish a valid CUE claim, a Veteran must show 
that either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  See Russell v. Principi, 3 Vet. App. 310 (1992).  A 
determination of CUE must be based on the record and the law that 
existed at the time of the prior adjudication.  Baldwin v. West, 
13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The United States Court of Appeals for Veterans Claims (Court) 
has consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to the 
correct and relevant facts: it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
To constitute CUE, errors must be "undebatable, so that it can be 
said that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  Russell, 3 
Vet. App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A simple disagreement with how the RO 
evaluated the facts is not sufficient to raise a valid claim of 
CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The Court has propounded a three-prong test to determine whether 
clear and unmistakable error is present in a prior determination: 
(1) [E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made"; and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell, 3 Vet. App. at 313-14).

A mere difference of opinion in the outcome of the adjudication 
or a disagreement as to how facts were weighed and evaluated does 
not provide a basis upon which to find that VA committed 
administrative error during the adjudication process.  See 
Luallen, 8 Vet. App. at 96.  The alleged error must be of fact or 
of law and, when called to the attention of later reviewers, 
compels the conclusion to which reasonable minds could not differ 
that the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  Allegations that 
previous adjudications had improperly weighed and evaluated the 
evidence also can never rise to the stringent definition of CUE.  
See Fugo, 6 Vet. App. at 43-44.

III.	Factual Background and Legal Analysis

In a January 1988 rating decision, the RO granted service 
connection for post-operative recurrent dislocations of the right 
shoulder and awarded a 20 percent disability rating under 
Diagnostic Code 5202, effective from March 7, 1987.  At that 
time, the RO also granted service connection for a left fifth 
metatarsal fracture and assigned a 10 percent disability rating 
under Diagnostic Code 5299-5283, effective from March 7, 1987.

Subsequently, in a March 1990 rating decision, the RO reduced the 
disability rating assigned for the Veteran's service-connected 
post-operative recurrent dislocations of the right shoulder 
rating from 20 percent to noncompensable, and the rating assigned 
for his service-connected left fifth metatarsal fracture from 10 
percent to noncompensable.  The Veteran did not perfect timely 
appeal as to the RO's decision and it became final.  See 38 
U.S.C.A. § 7105(b).  

The Veteran presently contends that the evidence of record 
clearly demonstrated that the reduction of his disability ratings 
in the March 1990 rating decision was an error.

However, upon review of the probative evidence of record, the 
Board is of the opinion that the laws and regulations extant at 
the time of the RO's March 1990 rating decision that decreased 
the rating for Veteran's service-connected post-operative 
recurrent dislocations of the right shoulder from 20 percent to 
noncompensable, and the rating for his service-connected left 
fifth metatarsal fracture rating from 10 percent to 
noncompensable were correctly applied, and that there was no CUE 
in the RO's decision.  As the Board finds that there was no CUE 
in the RO's reduction of the Veteran's disability ratings, the 
rating reductions were proper.  Further explanation follows.

A disability rating may be reduced when examination demonstrates 
an improvement in symptomatology if this examination is as full 
and complete as the one which was relied on when authorizing 
payment in the first place.  See 38 C.F.R. § 3.44 (1990).  In 
awarding the 20 percent rating for the Veteran's right shoulder 
disability, the RO relied on the findings of an October 1987 VA 
examination that reported his complaints of periodic dislocation 
with no clinical evidence of atrophy or tenderness.  The shoulder 
lacked 20 degrees of full elevation in the right arm but had full 
internal-external rotation.  X-rays taken at the time showed a 
small amount of cystic change in the shoulder but the shoulder 
was otherwise unremarkable.  That examination also revealed that 
there was a tender lump at the base of the fifth metatarsal bone, 
measuring 1 cm. by 1 cm. that was tender and appeared slightly 
reddened.  X-rays of the foot revealed a nonunited fracture of 
the proximal aspect of the 1st metatarsal and the foot was 
otherwise unremarkable.

The RO based its decision to reduce the Veteran's disability 
rating on the findings of a VA examination of his left foot and 
right shoulder that was performed in February 1990.  The Veteran 
has not identified any additional evidence existing at this time 
that, if considered, would have resulted in a manifestly 
different outcome.

Under Diagnostic Code 5202, a 20 percent disability rating was 
warranted when there was evidence of malunion of the humerus with 
moderate deformity in the major shoulder.  38 C.F.R. § 4.71a 
(1990).  The Veteran stated at his February 1990 examination that 
he was right-handed, so his right shoulder was his major 
shoulder.  He had normal range of right shoulder motion with 
discomfort on all motion and tenderness over the anterior aspect 
of the shoulder joint without deformity or swelling.  But, there 
was no clinical evidence of malunion of the Veteran's right 
humerus with moderate deformity noted during the February 1990 VA 
examination.  X-rays noted that the Veteran had a normal right 
shoulder with "no significant bone or joint abnormality."  
Therefore, the evidence before the RO at the time of the March 
1990 rating decision did not warrant a 20 percent disability 
rating under Diagnostic Code 5202 for the Veteran's post-
operative recurrent dislocations of the right shoulder.  Nor was 
a 20 percent rating warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 that required limitation of motion to the shoulder 
level for a 20 percent rating.

As to the Veteran's left fifth metatarsal fracture, under 
Diagnostic Code 5299-5283, a 10 percent disability rating was 
warranted when there was evidence of moderate malunion or 
nonunion of tarsal or metatarsal bones.  38 C.F.R. § 4.71a 
(1990).  But, there was no clinical evidence, including x-ray 
evidence, of moderate malunion or nonunion of the Veteran's left 
tarsal or metatarsal bones noted during the February 1990 VA 
examination.  X-rays revealed evidence of prior trauma to the 
left ankle with orthopedic screws through both malleoli and 
deformity of the distal fibula in the left foot.  Therefore, the 
evidence before the RO at the time of the March 1990 rating 
decision did not warrant a 10 percent disability rating under 
Diagnostic Codes 5299-5283 for the Veteran's left fifth 
metatarsal fracture.

The Veteran has raised a question regarding the adequacy of the 
February 1990 examination.  However, the Board finds that 
examination provides sufficient information regarding the 
Veteran's medical history, clinical findings and diagnoses from 
which the RO was able to reach a fair determination

Furthermore, as described above, a disagreement as to how facts 
were weighed and evaluated does not provide a basis upon which to 
find that VA committed administrative error during the 
adjudication process.  See Luallen, 8 Vet. App. at 96.

The Veteran also has argued, including in his February 2008 
substantive appeal, that he appealed the March 1990 decision 
"immediately after" he was notified of it.  However, there is 
simply no objective evidence in the file to support this 
assertion.  To have prevented the March 1990 rating decision from 
becoming final, the Veteran must have filed a substantive appeal 
within 60 days from the date of mailing of the statement of the 
case, or within the remainder of the 1-year period from the date 
of mailing of the notification of the initial review and 
determination being appealed, whichever period ends later.  See 
38 C.F.R. § 19.129(b) (1990); 38 C.F.R. § 20.302(a) (2010).  
However, the record reflects that, in a March 16, 1990 letter, 
the RO notified the Veteran of the actions taken in the March 
1990 rating decision and his appellate rights and he submitted a 
timely notice of disagreement.  A statement of the case (SOC) was 
issued on June 14, 1990.  However, the Veteran's substantive 
appeal was not received by the RO until March 29, 1991, that is 
more than 60 days after the issuance of the SOC, and more than 
one year after the RO's March 16, 1990 notification letter.  In a 
letter dated on April 5, 1991, the RO advised the Veteran that 
his substantive appeal was not received in a timely manner as he 
had until March 16, 1990 to furnish the form, and it was received 
on March 29, 1991.  Thus, the March 8, 1990 rating decision is 
final.

Under these circumstances, the Board finds that the Veteran has 
not established, without debate, that the correct facts, as they 
were then known, were not before the RO, or that the RO ignored 
or incorrectly applied the statutory and regulatory provisions 
applicable at the time of the March 1990 rating decision.  Based 
on the evidence then of record, both actually and constructively, 
and the law then in effect, the March 1990 rating decision was 
not the product of CUE.  38 C.F.R. § 3.105(a).  Accordingly, the 
appeal must be denied.

In the absence of the kind of error of fact or law that would 
compel the conclusion that the result would have been manifestly 
different but for the error, there is simply no basis upon which 
to find CUE in the March 1990 RO decision.  Accordingly, the 
Veteran's claim is denied.





ORDER

The March 8, 1990, rating decision, that decreased the rating for 
the Veteran's service-connected post-operative recurrent 
dislocations of the right shoulder from 20 percent to 
noncompensable, and decreased the rating for his service-
connected left fifth metatarsal fracture rating from 10 percent 
to noncompensable, did not involve CUE, and the appeal is denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


